Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 – 6, 9, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Singer does not teach nor does the prior art make obvious for the zeolite filter of Singer to be a DDR zeolite, or for the zeolite to be applied to an α-alumina substrate. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7 - 8, 13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singer, US20200152930A1.

Regarding claim 1, Singer teaches an information handling system (a battery pack with an electronic subsystem (101))[0020], comprising:
	at least one processor (electronic subsystem can include a processor and memory)[0020];
	a memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor (electronic subsystem can include a processor and memory)[0020]; and
	a battery configured to provide power to the at least one processor and the memory medium (battery packs may be used as back-up power to electronic subsystems)[0023][0022];
	wherein the battery includes:
		one or more cells (battery packs comprised of cells)[0023]; and
		one or more enclosures that respectively enclose the one or more cells (cells are placed in compartments)[0023], 
wherein at least a portion of each of the one or more enclosures includes a zeolite 
material that is configured to permit first molecules associated with a first diameter to exit the enclosure and to inhibit second molecules associated with a second diameter, greater than the first diameter, from entering the one or more enclosures (compartments containing battery cells include a zeolite filter system capable on entrapping target gases while allowing venting of non-target gas)[0005][0023][0024][0033].


Regarding claim 7, Singer teaches the information handling system of claim 1,
wherein each of the first molecules has a diameter greater than 0.01 nanometers (nm) and less than 0.27 nm; and wherein each of the second molecules has a diameter greater than 0.27 nm and less than 10 nm (the zeolite filter exhausts hydrocarbons which have a greater diameter than both water and CO2 making the vented and entrapped gases have an inherently larger diameter than required by the limitations)[0017].

Regarding claim 8, Singer teaches a method (method of fabricating a battery pack)[0005], comprising:
configuring an enclosure (providing an enclosure)[0005], for a cell of a battery (for a battery)[0005], with a portion of the enclosure operable for a zeolite material that is configured to permit first molecules associated with a first diameter to travel through the zeolite material and to inhibit second molecules associated with a second diameter, greater than the first diameter, from traveling through the zeolite material (wherein the enclosure has a filter system comprising a zeolite material for venting, and enclosing gases)[0005][0032];
fastening the zeolite material in the portion of the enclosure operable for the zeolite material (applying the filter system to the enclosure vent)[0005]; and
enclosing the cell of the battery in the enclosure (sealing the enclosure)[0005].

Regarding claim 13, Singer teaches the method of claim 8,
wherein each of the first molecules has a diameter greater than 0.01 nanometers (nm) and less than 0.27 nm; and wherein each of the second molecules has a diameter greater than 0.27 nm and less than 10 nm (the zeolite filter exhausts hydrocarbons which have a greater diameter than 2 making the vented and entrapped gases have an inherently larger diameter than required by the limitations)[0017].

Regarding claim 16, Singer teaches a battery, comprising:
one or more cells; and
one or more enclosures that respectively enclose the one or more cells, 
wherein at least a portion of each of the one or more enclosures includes a zeolite material that is configured to permit first molecules associated with a first diameter to exit the enclosure and to inhibit second molecules associated with a second diameter, greater than the first diameter, from entering the one or more enclosures (compartments containing battery cells include a zeolite filter system capable on entrapping target gases while allowing venting of non-target gas)[0005][0023][0024][0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 3, 14 – 15, 17 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singer, US20200152930A1 as applied to claims 1, 8, and 16 above, and further in view of Saruwatari, US20140178724A1. 

Regarding claim 2, Singer teaches the information handling system of claim 1. 
Singer does not teach wherein the first molecules include carbon dioxide (CO2) molecules; and wherein the second molecules include water (H2O) molecules.
Saruwatari teaches a lithium battery pack [0030] wherein zeolite is used in a gas releasing portion as a gas adsorbing material to absorb [0031] vented gases created during operation of the battery [0032]. Moreover, CO2 is well known to be a gas generated during the operation of lithium batteries [0032]. Further, the reference teaches that the molecules absorbed by the zeolite material is dependent on the effective diameters of the target molecules [0004].
Neither Singer nor Saruwatari teach the zeolite to be selectively permeable to inhibit water permeation. However, creating a water tight seal on lithium battery enclosures is common in the art, and it would have been obvious to modify the zeolite material’s effective pore diameter to prevent water penetration. 

Regarding claim 3, combined Singer teaches the information handling system of claim 2,
wherein the battery is a lithium-ion battery; and wherein the one or more cells include one or more lithium-ion cells (lithium ion battery packs filled with a plurality of cells)[0023].

Regarding claim 14, Singer teaches the method of claim 8,
Singer does not teach wherein the first molecules include carbon dioxide (CO2) molecules; and wherein the second molecules include water (H2O) molecules.
Saruwatari teaches a lithium battery pack [0030] wherein zeolite is used in a gas releasing portion as a gas adsorbing material to absorb [0031] vented gases created during operation of the battery [0032]. Moreover, CO2 is well known to be a gas generated during the operation of lithium batteries [0032]. Further, the reference teaches that the molecules absorbed by the zeolite material is dependent on the effective diameters of the target molecules [0004].
Neither Singer nor Saruwatari teach the zeolite to be selectively permeable to inhibit water permeation. However, creating a water tight seal on lithium battery enclosures is common in the art, and it would have been obvious to modify the zeolite material’s effective pore diameter to prevent water penetration. 

Regarding claim 15, combined Singer teaches the method of claim 14,
wherein the battery is a lithium-ion battery; and wherein the cell includes a lithium-ion cell (lithium ion battery packs filled with a plurality of cells)[0023].

Regarding claim 17, Singer teaches the battery of claim 16,
Singer does not teach wherein the first molecules include carbon dioxide (CO2) molecules; and wherein the second molecules include water (H2O) molecules.
Saruwatari teaches a lithium battery pack [0030] wherein zeolite is used in a gas releasing portion as a gas adsorbing material to absorb [0031] vented gases created during operation of the battery [0032]. Moreover, CO2 is well known to be a gas generated during the operation of lithium batteries [0032]. Further, the reference teaches that the molecules absorbed by the zeolite material is dependent on the effective diameters of the target molecules [0004].
Neither Singer nor Saruwatari teach the zeolite to be selectively permeable to inhibit water permeation. However, creating a water tight seal on lithium battery enclosures is common in the art, and it would have been obvious to modify the zeolite material’s effective pore diameter to prevent water penetration. 

Regarding claim 18, combined Singer teaches the battery of claim 17,


Regarding claim 20, combined Singer teaches the battery of claim 17,
wherein each of the first molecules has a diameter greater than 0.01 nanometers (nm) and less than 0.27 nm; and wherein each of the second molecules has a diameter greater than 0.27 nm and less than 10 nm (the zeolite filter exhausts hydrocarbons which have a greater diameter than both water and CO2 making the vented and entrapped gases have an inherently larger diameter than required by the limitations)[0017].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Singer, US20200152930A1 as applied to claims 9 above, and further in view of Saruwatari, US20140178724A1. 

Regarding claim 10, Singer teaches the method of claim 9,
Singer does not teach wherein the zeolite material is applied on a porous substrate; and wherein the porous substrate that permits the first molecules to travel through the porous substrate.
	However, zeolite is commonly placed on porous substrate materials, and would have been an obvious design alternative to the bead shape filter structure of Singer.

Regarding claim 11, Singer teaches the method of claim 10, 
Singer does not teach further comprising: applying the zeolite material on the porous substrate.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724